Citation Nr: 1505210	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  13-03 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his father



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the Army National Guard (Guard) from February 12, 2002 to March 27, 2002.  He also had prior periods of inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to both claims, the appellant has identified a number of private records in his July 2009 notice of disagreement (NOD) that have not been obtained and should be secured on remand.  

Additionally, the appellant asserts that he injured his cervical spine in a motor vehicle accident (MVA) on his way to a weekend drill in 2001.  As such an injury would be eligible for service connection, upon remand, the AOJ should obtain proof of appellant's duty status during the weekend in question. 

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of ACDUTRA and INACDUTRA.
2.  After securing any necessary releases, obtain all outstanding medical records noted on the appellant's July 2009 notice of disagreement, including records from:
(a) Med Help;
(b) Bryant and Bloom;
(c) American Physical;
(d) Greystone Neurology; and
(e) Physicians Medical Center.

3.  After any other necessary development warranted after items (1)-(2) are complete, readjudicate the claim.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the appellant a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

